EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edwin Flores on 6/14/2022.

The application has been amended as follows: 

1. (Currently amended) A method of making a high-strength composite, comprising:
plating a conducting surface on a substrate; 
electroplating flat graphene flakes onto the conducting surface from a carrier fluid suspension of the graphene flakes in a vessel to give a plated layer, wherein the flakes have an average width of 0.5 to 100 microns; 
removing the plated substrate from the vessel; 
drying to remove the carrier fluid from the plated graphene; 
applying a layer of polymer containing a solvent to infiltrate between the graphene flakes, wherein the polymer comprises an epoxy and forms a chemical bond to the graphene, and the solvent containing polymer has a viscosity between 1 and 30,000 centipoises; 
removing air from between the graphene flakes infiltrated by the layer of polymer; and 
removing the solvent from the polymer and leaving the polymer chemically bonded to the graphene.

7. (Currently amended) The method of claim 1, wherein the polymer further comprises 

8. (Currently amended) The method of claim 1, wherein the polymer further comprises 
16. (Currently amended) A method of making a high-strength composite, comprising:
plating a conducting surface on a substrate; 
electroplating flat graphene flakes onto the conducting surface from a suspension of the graphene flakes in a carrier fluid in a vessel to give a plated layer, wherein the flakes are 5 to 20 micron across; 
removing the plated substrate from the vessel;
drying to remove the carrier fluid from the plated graphene; Page 3 of 12Appl. No. 16/859,767 Amdt. dated May 2, 2022 Reply to Office Action of Mar. 2, 2022
applying a layer of polymer containing a solvent to infiltrate between the graphene flakes, wherein the polymer comprises an epoxy and forms a chemical bond to the graphene, and the solvent-containing polymer has a viscosity between 1 and 30,000 centipoises; 
and removing solvent from the polymer and air from between the graphene flakes infiltrated by the layer of polymer and leaving the polymer chemically bonded to the graphene.

In claim 17, delete “bondable”.
Cancel claims 18-21.

Terminal Disclaimer
The terminal disclaimer filed on 6/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,951,436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the inclusion of language that the polymer comprises an epoxy such that it forms a chemical bond with the graphene overcomes the closest prior art of record. In Johnson (US 2013/0217222) the polymer material is removed from the graphene layer at a later time. Although this does not preclude it from forming a chemical bond with the graphene, it makes it less likely as the polymer would be harder to remove if a chemical bond is formed between the graphene and the polymer layer. Similar prior art references that include polymer layers do not use epoxy materials, primarily for this same reason, i.e. the chemical bond formation that makes it harder to process the component at a later time.
Additional pertinent art includes US 2006/0241236 of Kuznetsov, however, this utilizes a polymer binding matrix, not a deposited graphene layer followed by a polymer layer, thus the process is different and does not deem obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759